OPINION CARMODY, Justice. The only question raised by the appellant-husband is that the granting of alimony was an unwarranted and unreasonable abuse of sound judicial discretion and was inequitable.  The husband seeks to have us, on review, in effect, substitute our judgment for that of the trial court. This is not the rule in New Mexico. On appeal, we examine the record only to determine if the trial court abused its discretion in fixing an amount which was contrary to all reason. Jones v. Jones, 1960, 67 N.M. 415, 356 P.2d 231; Redman v. Redman, 1958, 64 N.M. 339, 328 P.2d 595; Fitzgerald v. Fitzgerald, 1962, 70 N.M. 11, 369 P.2d 398; and Sloan v. Sloan, 1967, 77 N.M. 632, 426 P.2d 780.  Having carefully reviewed the transcript, we do not believe that the award of alimony as made in this case was an abuse of discretion, nor is it inequitable to the appellant in view of all of the circumstances. Appellee seeks an additional attorney’s fee for services in this court and a fee in the sum of $500.00 will be allowed, which will be taxed as costs. The judgment will be affirmed. It is so ordered. CHAVEZ, C. J., and COMPTON, J., concur.